Exhibit 10.17 CELLYNX, INC. Incentive Stock Option Agreement Granted Under 2007 Stock Incentive Plan 1.Grant of Option. This agreement evidences the grant by Cellynx, Inc., a California corporation (the “Company”), on October 1, 2007(the “Grant Date”) to Robert Legendre, an employee of the Company (the “Participant”), of an option to purchase, in whole or in part, on the terms provided herein and in the Company’s 2007 Stock Incentive Plan (the “Plan”), a total of 3,333,333 shares (the “Shares”) of common stock of the Company (“Common Stock”) at $0.09per
